Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hochan Song on 11/23/2021.

The application has been amended as follows in the claim listing: 

an electrode part comprising a first electrode and a second electrode, wherein the first electrode is configured to contact a first conductive part of the biosensor, and the second electrode is configured to contact a second conductive part of the biosensor, 
wherein the biosensor includes a magnetic nanoparticle complex, the first conductive part and the second conductive part,
wherein the magnetic nanoparticle complex includes a magnetic nanoparticle, a reaction substance fixed to the magnetic nanoparticle and a first capturing substance fixed to the reaction substance,
wherein the first capturing substance is configured to capture a target substance or is configured to capture a second capturing substance, 
wherein the reaction substance is configured to perform at least one reaction selected from an oxidation reaction and a reduction reaction,
wherein the second capturing substance is configured to capture the target substance, and is fixed to the first conductive part,
wherein the first conductive part is different from the second conductive part,
a controller programmed to perform a detection step for detecting whether the target substance is captured by detecting the current in response to a change of the applied voltage, and to perform a stabilization step for stabilizing a curve of the current according to the change of the applied voltage in the detection step,

wherein the stabilization step comprises at least one of a first step, a second step or a third step,
wherein the stabilization step comprises the first step of applying a first voltage between the first electrode and the second electrode for a predetermined time or longer,
wherein the second step is a step of applying a first falling voltage between the first electrode and the second electrode, and the third step is a step of applying a first raising voltage between the first electrode and the second electrode,
wherein the first voltage is higher than a minimum voltage in the detection step,
wherein the detection step includes a fourth step of applying a second raising voltage between the first electrode and the second electrode or a fifth step of applying a second falling voltage between the first electrode and the second electrode.
2.	(Previously Presented) The device of claim 1, wherein the stabilization step comprises the first step of applying the first voltage between the first electrode and the second electrode for the predetermined time or longer, but does not comprise the second step and the third step.
3.	(Currently Amended) The device of claim 1, wherein the stabilization step is a step of applying the first voltage between the first electrode and the second electrode for the predetermined time or longer, and then applying [[a]] the first falling voltage from the first voltage to a second voltage between the first electrode and the second electrode.
4.	(Currently Amended) The device of claim 1, wherein the controller is programmed to apply [[a]] the second raising voltage from at least 0 V to at least 1 V between the first the second falling voltage from at least 1 V to at least 0 V between the first electrode and the second electrode in the fifth step.
5.	(Currently Amended) The device of claim 4, wherein the controller is programmed to apply [[a]] the first voltage of at least 1 V for at least 2 seconds between the first electrode and the second electrode in the first step.
6.	(Currently Amended) The device of claim 5, wherein the controller is programmed to, after applying [[a]] the first voltage of at least 1 V for at least 2 seconds between the first electrode and the second electrode in the first step, apply [[a]] the first falling voltage from at least 1 V or more to at least 0 V or less between the first electrode and the second electrode in the second step. 
7.	(Currently Amended) The device of claim 6, wherein the controller is programmed to, after applying [[a]] the first falling voltage from at least 1 V or more to at least 0 V or less between the first electrode and the second electrode in the second step, apply [[a]] the first raising voltage from at least 0 V or less to at least 1 V or more between the first electrode and the second electrode in the third step.
8.	(Currently Amended) The device of claim 5, wherein the controller is programmed to, after applying [[a]] the first voltage of at least 1 V for at least 2 seconds between the first electrode and the second electrode in the first step, apply [[a]] the first raising voltage from at least 0 V or less to at least 1 V or more between the first electrode and the second electrode in the third step.
9.	(Canceled) 

11.	(Canceled) 
12.	(Canceled) 
13.	(Canceled) 
14.	(Canceled) 
15.	(Canceled) 
16.	(Canceled) 
17.	(Currently Amended) The device of claim 1, wherein the stabilization step is a step of applying the first voltage between the first electrode and the second electrode for the predetermined time or longer, decreasing a voltage from the first voltage to a second voltage between the first electrode and the second electrode, and raising a voltage from the second voltage to the first voltage between the first electrode and the second electrode sequentially.
18.	(Currently Amended) The device of claim 3, wherein the fourth step is applying [[a]] the second raising voltage from a third voltage to a fourth voltage between the first electrode and the second electrode, and wherein the fifth step is applying [[a]] the second falling voltage from the fourth voltage to the third voltage between the first electrode and the second electrode.
19.	(Currently Amended) The device of claim 18, wherein the detection step is a step of applying [[a]] the second raising voltage from the third voltage to the fourth voltage between the first electrode and the second electrode, and applying [[a]] the second falling voltage from the fourth voltage to the third voltage between the first electrode and the second electrode.
20.	(Currently Amended) The device of claim 1, wherein the stabilization step is a step of applying the first voltage between the first electrode and the second electrode for the the first raising voltage from a second voltage to the first voltage between the first electrode and the second electrode.
21.	(Currently Amended) The device of claim 1, wherein the stabilization step is a step of applying the first voltage between the first electrode and the second electrode for the predetermined time or longer, and then raising a voltage from a second voltage to the first voltage between the first electrode and the second electrode, and wherein the detection step is a step of applying [[a]] the second raising voltage from a third voltage to a fourth voltage between the first electrode and the second electrode.
22.	(Currently Amended) The device of claim 1, wherein the stabilization step is a step of applying the first voltage between the first electrode and the second electrode for the predetermined time or longer, and then decreasing a voltage from the first voltage to a second voltage between the first electrode and the second electrode, and wherein the detection step is a step of applying [[a]] the second falling voltage from a fourth voltage to a third voltage between the first electrode and the second electrode.
23.	(Currently Amended) The device of claim 1, wherein the stabilization step is a step of applying the first voltage between the first electrode and the second electrode for the predetermined time or longer, and then decreasing a voltage from the first voltage to a second voltage between the first electrode and the second electrode, and wherein the detection step is a step of applying [[a]] the second raising voltage from a third voltage to a fourth voltage between the first electrode and the second electrode.
24.	(Currently Amended) The device of claim 1, wherein the stabilization step is a step of applying the first voltage between the first electrode and the second electrode for the the second raising voltage from a third voltage to a fourth voltage between the first electrode and the second electrode.
25.	(Previously Presented) The device of claim 18, wherein the first voltage is higher than the third voltage.
26.	(Previously Presented) The device of claim 18, wherein the second voltage is equal to the third voltage.

Response to Amendment
The Amendment filed 08/30/2021 has been entered. Claims 1-8 and 17-26 remain pending in the application.  Applicant’s amendments to the claims have overcome the 112(b) rejections previously set forth in the Final Office Action mailed 06/28/2021.   
	

Reasons for Allowance
Claims 1-8 and 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of Formia et al. (US20180318834) and Choi et al. (KR 188062 B1) fail to teach, alone or in combination, the controller programmed steps as claimed (see Remarks filed 08/30/2021, pages 9-10).

	A reference Wu (WO 2007040913 A1) teaches a sensor system for determining a concentration of an analyte (abstract) and teaches that methods of applying electric potential using rising and falling voltage potentials are known (paragraph [0024]). Wu fails to teach or suggest all of the limitations of the controller as claimed.
	None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 1, specifically the controller programmed limitations. Thus, claim 1 is deemed allowed. Claims 2-8 and 17-26 are deemed allowed based on their dependency of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/			/JILL A WARDEN/Examiner, Art Unit 1798                       Supervisory Patent Examiner, Art Unit 1798